Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of Amendment No. 7 to the Schedule 13D originally filed on February 22, 2010 (including additional amendments thereto) with respect to the shares of Common Stock, $0.0001 par value, of WPCS International Incorporated.This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated:March 28, 2011 RILEY INVESTMENT MANAGEMENT LLC By: /s/ BRYANT R. RILEY Name: Bryant R. Riley Title: Managing Member RILEY INVESTMENT PARTNERS, L.P. By: Riley Investment Management LLC, its general partner By: /s/ BRYANT R. RILEY Name: Bryant R. Riley Title: Managing Member B. RILEY & CO., LLC By: /s/ BRYANT R. RILEY Name: Bryant R. Riley Title: Chairman /s/ BRYANT R. RILEY BRYANT R. RILEY
